Citation Nr: 0613666	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  02-17 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from August 1967 
to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  Specifically, in that decision, the Waco RO 
determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for 
post-traumatic stress disorder (PTSD) had been received but 
that the evidence of record did not support a grant of the de 
novo issue of entitlement to service connection for PTSD.  

Following receipt of notification of the June 2001 decision, 
the veteran perfected a timely appeal with respect to the 
denial of his PTSD claim.  During the current appeal, the 
veteran's claims folder was transferred on several occasions 
to various ROs due to changes in his address.  Most recently, 
in August 2005, his file was transferred from the RO in Waco, 
Texas to the RO in North Little Rock, Arkansas due to a 
change in the location of his residence.  

Although the RO has reopened the previously denied claim for 
service connection for PTSD, the Board is required to address 
that particular issue (e.g., the new and material claim) in 
the first instance.  The Board has the jurisdiction to 
address a new and material issue and to reach the underlying 
de novo claim.  If the Board determines that new and material 
evidence has not been received, the adjudication of the 
particular claim ends, and further analysis is neither 
required nor permitted.  Any decision that the RO may have 
made with regard to a new and material claim is irrelevant.  
Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 
265 F. 3d 1366, 1369 (2001) (which holds that the statutes 
make clear that the Board has a jurisdictional responsibility 
to consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Thus, despite the fact that the 
RO in the present case has already determined that new and 
material evidence sufficient to reopen the veteran's 
previously denied claim for service connection for PTSD has 
been received, the Board will proceed, in the following 
decision, to adjudicate this new and material issue in the 
first instance.  

The de novo claim of entitlement to service connection for 
PTSD will be addressed in the REMAND portion of the decision 
below and is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a June 1988 decision, the RO in Muskogee, Oklahoma 
denied service connection for PTSD.  Following receipt of 
notification of the decision, the veteran did not initiate a 
timely appeal of the denial.   
 
2.  The evidence received since the Muskogee RO's June 1988 
denial of service connection for PTSD is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for such a disability.  


CONCLUSIONS OF LAW

1.  The Muskogee RO's June 1988 decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 4005 (West 
1982); 38 C.F.R. §§ 3.104, 19.117, 19.129, 19.192 (1987); 
currently 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005).   
 
2.  The evidence received since the Muskogee RO's June 1988 
determination is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with regard to the veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for PTSD in the present case, the Board concludes that the 
new law does not preclude the Board from adjudicating this 
claim.  This is so because the Board is taking action 
favorable to the veteran with regard to this issue, and a 
decision at this point poses no risk of prejudice to him.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

According to the relevant evidence available at the time of 
the June 1988 decision, service medical records were negative 
for complaints of, treatment for, or findings of a 
psychiatric disability, including PTSD.  Post-service medical 
records reflected treatment for, and evaluation of, recurrent 
major depression, depressive anxiety neurosis, and a chronic 
dysthymic disorder but were entirely negative for findings of 
PTSD.  

In June 1988, the Muskogee RO considered these in-service, 
and post-service, medical records and determined that they 
did not provide competent evidence of diagnosed PTSD which 
was associated with the veteran's active military duty.  
Consequently, the RO denied service connection for PTSD.  
Approximately one month later in July 1988, the Muskogee RO 
notified the veteran of the decision.  

Following receipt of notification of the June 1988 decision, 
the veteran did not initiate an appeal of the denial of his 
claim for service connection for PTSD.  Consequently, the 
Muskogee RO's June 1988 denial of service connection for PTSD 
is final.  38 U.S.C.A. § 4005 (West 1982); 38 C.F.R. 
§§ 3.104, 19.117, 19.129, 19.192 (1987); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2005).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen finally decided issues which were 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim for service connection for PTSD in the 
present case was filed prior to that date.  Therefore, the 
amended regulation does not apply.  

At the time of the June 1988 rating action, there was no 
competent evidence of diagnosed PTSD.  The additional records 
received since that prior decision now include competent 
evidence of such a diagnosed disability.  VA medical records 
dated from May 1999 to December 2004 reflect treatment for, 
and evaluation of, PTSD.  At a June 2000 VA mental status 
evaluation, the veteran reported that, during his service in 
Vietnam, he accidentally shot two civilians.  The examiners 
diagnosed PTSD, and one examiner in particular expressed his 
opinion that the veteran "very likely" had PTSD as a result 
of his Vietnam service.  

This medical evidence is clearly probative because, for the 
first time, competent evidence of a diagnosis of PTSD has 
been presented.  The Board must conclude, therefore, that the 
additional evidence received since the prior final denial of 
service connection for PTSD in June 1988 is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for such a 
disability.  See, 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  This additional evidence is, therefore, 
new and material, as contemplated by the pertinent law and 
regulations, and serves as a basis to reopen the veteran's 
claim for service connection for PTSD.  See, 38 U.S.C.A. 
§ 5108 & 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim for service connection for PTSD, the 
appeal is granted to this extent only.  


REMAND

In the VA Form 9, Appeal To Board of Veterans' Appeals 
(Form 9), which was received at the RO in October 2002, the 
veteran indicated that he did not want a "BVA" hearing but 
that he did desire to present testimony before a local 
hearing officer.  By a letter dated in March 2003, the Waco 
RO informed the veteran that his requested hearing had been 
scheduled in April 2003.  According to a copy of an e-mail 
dated one week before the April 2003 hearing, the veteran had 
called and stated that he would be unable to come to the 
scheduled hearing due to health problems.  The veteran had 
reported that he had planned to call a medical facility to 
find out if he could be admitted but that he also wanted to 
reschedule his hearing.  The veteran was asked to call the RO 
"when and if" he is admitted to the facility.  

By a September 2003 letter, the veteran was informed of the 
rescheduling of his requested hearing in October 2003.  A 
handwritten notation on the copy of the September 2003 letter 
included in the claims folder indicates that the veteran 
failed to report to the October 2003 hearing.  Later in 
October 2003, the veteran reported that he had moved to 
Prescott, Arizona.  Although the Waco RO attempted to 
transfer the veteran's claims folder to the Phoenix RO in 
January 2004, the latter agency refused jurisdiction because 
the veteran's address in Prescott, Arizona was a temporary 
one.  Later in 2004, however, the Phoenix RO accepted 
jurisdiction of the veteran's claims file.  

According to two memoranda dated in January 2005, the Phoenix 
RO was unsuccessful in contacting the veteran at his address 
in Prescott, Arizona.  Personnel at the RO then spoke to the 
veteran's representative, who asked the agency to reschedule 
the veteran's hearing and to contact both the veteran and the 
representative "when the veteran had to appear."  The 
veteran's claims folder was then routed to a decision review 
officer at the RO to schedule the requested hearing.  

In May 2005, the veteran's claims folder was transferred back 
to the Waco RO due to a change in his address.  The 
memorandum detailing this transfer also includes a notation 
that a hearing was needed.  Subsequently, in August 2005, the 
veteran's claims folder was transferred from the RO in Waco, 
Texas to the RO in North Little Rock, Arkansas due to another 
change in the veteran's address.  

Pertinent regulation provides that only one request for a 
change of the date of a hearing will be granted and that, if 
an appellant fails to appear for a scheduled hearing and a 
request for a postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702(c)(1) & (d) 
(2005).  As the Board has discussed here, the veteran 
requested a rescheduling of the hearing originally scheduled 
in April 2003.  Also, a notation on the copy of the 
notification letter for the subsequently scheduled October 
2003 hearing (which is included in the claims folder) 
indicates that the veteran failed to report.  Importantly, 
however, due to the change in the veteran's residence near 
the time of the subsequently rescheduled hearing in October 
2003, the Board is uncertain as to whether he actually 
received notification of the scheduling of the hearing.  In 
light of the veteran's health problems as well as his 
representative's request for a rescheduling of the hearing, 
the Board believes that another attempt should be made to 
schedule the veteran for his requested hearing before a local 
hearing officer at the RO.  See 38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700(a) (2005).  

Moreover, during the pendency of this appeal, and 
specifically on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In a letter dated in December 2005 in the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection for PTSD.  However, the 
December 2005 letter did not inform the veteran of the type 
of evidence necessary to establish a disability rating or 
effective date for his PTSD.  On remand, therefore, the 
veteran should be provided with proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which 
includes notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection for PTSD is awarded as well as an 
explanation of the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the service connection 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  According to evidence 
contained in the claims folder as well as 
computerized VA records, the veteran 
currently resides in Fayetteville, 
Arkansas.  If the corrective VCAA notice 
is returned to the RO as undeliverable 
due to an incorrect address, the RO 
should document in the claims folder all 
attempts taken to obtain the veteran's 
current address.  

2.  Appropriate action should be taken by 
the RO, in accordance with the veteran's 
request, to schedule the veteran for a 
hearing before a hearing officer at the 
RO.  All correspondence pertaining to 
this matter should be associated with the 
claims folder.  

3.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
service connection for PTSD.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  According to evidence 
contained in the claims folder as well as 
computerized VA records, the veteran 
currently resides in Fayetteville, 
Arkansas.  If an SSOC which is issued is 
returned to the RO as undeliverable due 
to an incorrect address, the RO should 
document in the claims folder all 
attempts taken to obtain the veteran's 
current address.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


